Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to After-Final Amendments  
The after-final amendment filed on 4/18/2021 has been entered. Claim 15 has been cancelled. Claims 8 – 14 and 16 remain pending. Claim 17 is newly added. 
Claim 17 finds support in at least the original claim set of 05/30/2018 and [0029] of the instant invention.

Response to Arguments
Applicant’s amendments and arguments thereto, filed 04/18/2021, have overcome the rejections of;
 Claim 8 and 12 under 35 U.S.C. 103 as being unpatentable over Nagai (US2011/0233970) and further in view of Heatherington (US2007/0074556). 
Claims 9 - 11 under 35 U.S.C. 103 as being unpatentable over Nagai (US2011/0233970) in view of Heatherington (US2007/074556), as applied to claim 8 above, in further view of Hongtu ("Application of Hot-Forming...", NPL, 2010), as evidenced by Guler ("Investigation of Usibor...", NPL, 2013). 
Claim 13 under 35 U.S.C. 103 as being unpatentable over Nagai (US2011/0233970) in view of Heatherington (US2007/074556), as applied to claim 8 above, in further view of Katayama ("Handbook of Laser Welding Technologies", 2013). 


Restriction/Election
Claims 8 – 13 and 16 – 17 are allowable. The restriction requirement between Species A and Species B in Claim 11, as set forth in the Office action mailed on June 10th, 2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 10th, 2020 is partially withdrawn. Claim 11, directed to Species B, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 14, directed to an automobile structural part (product) remains withdrawn from consideration because the patentability of a product is determined by the product itself, not by its method of production (MPEP 2113). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claim 14 directed to an automobile structural part (product) non-elected without traverse.  Accordingly, claim 14 been cancelled. (See MPEP 821.02)

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 14: (Cancelled)
END AMENDMENT - 

 Reasons for Allowance
Claims 8 – 13 and 16 – 17 as filed on April 18, 2021 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 8 with particular attention to the feature requiring that the material of the outer structural part blank has a tensile strength greater than the tensile strength of the material of the inner structural part blank. Specifically, a forming an automotive structural part, comprising a lowerside sill extending between a rear end and a front end, and a lower front pillar extending perpendicularly from the front-end of the lowerside sill, via hot-stamping an inner and outer structural part, both having L-shapes, and that the material of the outer structural part blank has a tensile strength greater than the tensile strength of the material of the inner structural part blank. 
The closet prior art is Nagai (US2011/0233970) and further in view of Heatherington (US2007/0074556) which discloses a lowerside sill extending from the rear end to the front end and including the lower portion of the front-pillar (i.e. L-shape), and comprised of a welded inner and outer 
Claims 9 – 13 and 16 depend from, or otherwise require the limitations of allowed claim 8.

Regarding claim 17, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 17 with particular attention to the feature requiring that the thickness of the inner structural part blank is inferior to a thickness of the outer structural part blank. Specifically, a forming an automotive structural part, comprising a lowerside sill extending between a rear end and a front end, and a lower front pillar extending perpendicularly from the front-end of the lowerside sill, via hot-stamping an inner and outer structural part, both having L-shapes, and that the inner structural part blank has an inferior thickness to the outer structural part blank. Nagai (US2011/0233970) and further in view of Heatherington (US2007/0074556) which discloses a lowerside sill extending from the rear end to the front end and including the lower portion of the front-pillar (i.e. L-shape), and comprised of a welded inner and outer section, which, as taught by Heatherington, can be produced via hot-stamping. However, Nagai in view of Heatherington does not teach or reasonably suggest that the inner section blank has an inferior thickness to the outer section blank. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731